In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-17-00385-CR


                                DAMIAN MERRICK, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 355th District Court
                                     Hood County, Texas
               Trial Court No. CR13374, Honorable Ralph H. Walton, Jr., Presiding

                                           January 15, 2019

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

        Damian Merrick, appellant, appeals the trial court’s judgment by which he was

convicted of indecency with a child by contact and sentenced to twenty years’

imprisonment. Appellant timely appealed said conviction and was appointed counsel.1




         1 Because this appeal was transferred from the Second Court of Appeals, we are obligated to apply

its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.
       Appointed counsel filed a motion to withdraw and an Anders2 brief in the cause.

Through those documents, counsel certified that, after he diligently searched the record,

the appeal was without merit. Accompanying the brief and motion is a copy of a letter

informing appellant of counsel’s belief that there was no reversible error and of appellant’s

right to file a response, pro se. So too did the letter indicate that a copy of the appellate

record was provided to appellant. This Court also sent a notice to appellant, informing

him that, should he choose to file a pro se response, he will need to do so no later than

February 7, 2018. To date, appellant has not filed a pro se response.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal, which included examination of several stages of the

proceeding and explanation as to why no error was presented in those stages. In

addition, we conducted our own review of the record to assess the accuracy of counsel’s

conclusions and to uncover any arguable error pursuant to In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008), and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991)

(en banc). No such arguable error was uncovered.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.3


                                                                    Per Curiam


       Do not publish.




       2   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       3   Appellant has the right to file a petition for discretionary review with the Texas Court of Criminal
Appeals.

                                                       2